DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/14/2022 is being considered by the examiner.

Claim Objections
Claims 1-19 are objected to because of the following informalities:  
Claim 1, line 4, recites “a first touch group”. Examiner suggests “a first touch electrode group”.
Claim 1, line 5, recites “a second touch group”. Examiner suggests “a second touch electrode group”.
Claim 1, line 6 and line 11, recites “on the basis of”. Examiner suggests “based on”
Claim 1, lines 12-14 recite “compensate for a phase error of the first downlink signal by comparing the edge of the first downlink signal with an edge of an internal timing signal” Examiner suggests “compensate for a phase error of the first downlink signal by comparing the edge of the first downlink signal with an edge of an internal timing signal and adjusting the internal timing signal according to the phase error”.
Claim 4, line 4, recites “a half-phase section” To keep consistency in the claim language Examiner suggests “a corresponding half-phase section” as it appears in line 5.
Claim 5, line 5, recites “the number of edges”. Examiner suggests “a number of edges”.
Claim 7, line 9, recites “the integration circuits”. To keep consistency in the claim language Examiner suggests “the plurality of integration circuits”, as it appears in line 2.
Claim 7, line 13, recites “the sample and hold circuits”. To keep consistency in the claim language Examiner suggest “the plurality of sample and hold circuits”, as it appears in line 8.
Claim 8, line 3, recites “on the basis of”. Examiner suggests “based on”
Claim 9, line 4, “recites “the phase of the touch raw data”. Examiner suggests “a phase of the touch raw data”.
Claim 9, line 5, recites “on the basis of”. Examiner suggests “based on”
Claim 10, line 4, recites “the first touch group”. Examiner suggests “the first touch electrode group”.
Claim 10, line 6, recites “the second touch group”. Examiner suggests “the second touch electrode group”.
Claim 10, line 8, recites “the corresponding sample and hold circuit”. To correct antecedent issues Examiner suggests “a corresponding sample and hold circuit of the plurality of sample and hold circuits”. 
Claim 10, line 12, recites “the sample and hold circuits”. To keep consistency in the claim language Examiner suggests “the plurality of sample and hold circuits”.
Claim 11, line 4, recites “the differential amplifiers”. To keep consistency in the claim language, Examiner suggests “the plurality of differential amplifiers”, as it appears in line 2.
Claim 11, line 4 and line 7, recites “the ADCs”. To keep consistency in the claim language, Examiner suggests “the plurality of ADCs”, as it appears in line 3.
Claim 12, line 2, recites “first touch groups”. Examiner suggests “first touch electrode groups”.
Claim 12, lines 2-3 and line 5, recites “the differential amplifiers”. To keep consistency in the claim language, Examiner suggests “the plurality of differential amplifiers”, as it appears in line claim 11.
Claim 12, line 4, recites “second touch groups”. Examiner suggests “second touch electrode groups”.
Claim 14, line 4, recites “a first touch group”. Examiner suggests “a first touch electrode group”.
Claim 14, line 5, recites “a second touch group”. Examiner suggests “a second touch electrode group”.
Claim 14, line 5 and line 9, recites “on the basis of”. Examiner suggests “based on”
Claim 15, line 4, recites “on the basis of”. Examiner suggests “based on”
Claim 16, line 4, recites “the detected edges”. To keep consistency in the claim language Examiner suggests “the plurality of detected edges”. 
Claim 16, line 5, recites “the number of edges”. Examiner suggests “a number of edges”.
Claim 17, line 2 and line 5, recites “on the basis of”. Examiner suggests “based on”
Claim 18, line 4, recites “a half-phase section” To keep consistency in the claim language Examiner suggests “a corresponding half-phase section” as it appears in line 5.
Claim 20, lines 3-4, “recites “the phase of the touch raw data”. Examiner suggests “a phase of the touch raw data”.
Claim 20, line 5, recites “on the basis of”. Examiner suggests “based on”.
Claims 2-3, 6, 13, and 19 depend directly or indirectly from an objected claim therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recite “the phase error compensator detects the phase error by subtracting an offset of the ADC and an offset of a display panel from a signal delay value”. It is not clear what the claim refers to “offset of the ADC” and “offset of the display panel”. It is unclear if the claimed “offset of the ADC” refers to an offset of the digital data outputted from the ADC and from which signal it is offset or if the “offset of the ADC” refers to a delay in an output signal or input signal of the ADC. It is also unclear if the claimed “offset of a display panel” refers to an offset of the internal timing signal or an offset of the downlink signal sensed in a touch electrode group and from which signal it is offset. The metes and bounds of the claims are unclear, therefore the claims are indefinite.
Claim 6 recites “the offset of the display panel is set differently for each touch electrode on which a touch is occurred by the active pen”. It is not clear if the claimed “offset of the display panel” refers to a delay in the internal timing signal or delay of the downlink signal or what type of offset the claim refers to. The metes and bounds of the claim are unclear, therefore the claim is indefinite.
Claims 5 and 16 depend directly or indirectly from an indefinite claim, therefore are also indefinite.
Allowable Subject Matter
Claims 1 and 14 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art, made of record, singularly or in combination, discloses or fairly suggests the following:
Claim 1:
a differential amplifier configured to amplify a difference between a first accumulated capacitance value, which is obtained from a first touch electrode group, and a second accumulated capacitance value, which is obtained from a second touch electrode group, on based on a first downlink signal generated by the active pen during a pre-driving section; … a phase error compensator configured to detect an edge of the first downlink signal on based on a difference value between current and previous values of the digital data output from the ADC and compensate for a phase error of the first downlink signal by comparing the edge of the first downlink signal with an edge of an internal timing signal and adjusting the internal timing signal according to the phase error
In combination with all other claim limitations.

Claim 14:
amplifying a difference between a first accumulated capacitance value, which is obtained from a first touch electrode group, and a second accumulated capacitance value, which is obtained from a second touch electrode group, on based on a first downlink signal received from the active pen during a pre-driving section; … detecting an edge of the first downlink signal based on a difference value between current and previous values of the digital data; detecting a phase error of the first downlink signal by comparing the edge of the first downlink signal with an edge of an internal timing signal; and compensating for the phase error by adjusting the internal timing signal according to the phase error
In combination with all other claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190004664 A1 – Zyskind et al.  -System that includes an in-cell touch screen display and stylus. The touch screen display utilizes a quadratic receiver to estimate timing misalignment between the touch screen display the stylus based on a sensed downlink signal and adapt subsequent stylus sampling windows to compensate for a phase error.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        


/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        5/24/2022B